DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Dec. 6, 2021. Claims 1 and 11 have been amended, claims 8-9 and 18-19 are cancelled. Claims 1-7, 10-17, and 20 are pending. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6, 8-9, 11, 12, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0166197 (“Venkatraman”)in view of U.S. Patent Publication No. 20170188976 (“Kalra”).
Concerning claim 1, Venkatraman discloses An electronic device (Figs. 1A, ¶ [0022]) comprising: 
a user interface (Figs. 1A (user interface 110), ¶ [0022], Fig. 8A-8L, ¶ [0058]); 
a wireless communication circuit configured to communicate with an external electronic device (Fig. 1A (wireless transceiver 140) ¶ [0022]); 
a motion sensor (Fig. 1B (motion sensor 162), ¶ [0005] (“the wearable device comprising one or more biometric sensors and a user interface, the biometric sensors including a motion sensor.”), ¶[0027], ¶ [0029. ¶ [0032]); 
a processor electrically connected to the user interface and the wireless communication circuit (Fig. 1A (processor 120), ¶ [0022]); and 
a memory electrically connected to the processor  (Fig. 1A (memory 130), ¶ [0022]); 
wherein the memory stores instructions that, when executed by the processor, cause the processor  (Fig. 1A (processor 120, memory 130), ¶ [0022]) to: 
	identify a user input to start a meditation program via the user interface (Fig. 8A-C, ¶ [0059-6000] (“The image may also include a menu button 610 to allow the user to open a menu and a start button 615 to allow the user to start the meditation exercise.”)); 
start the meditation program in response to the identified user input (Fig. 8B, ¶ [0059-6000] (“After the user selects the start button 615, the image of FIG. 8C may be displayed. This image may include a message for the user to be still”)); 
receive data related to a stress level of a user measured by the external electronic device during execution of the meditation program from the external electronic device via the wireless communication circuit (¶ [0023], ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation levels based on a combination of heart rate variability, skin conduction, noise pollution, and/or sleep quality.”), ¶ [0050-0051]); and 
display visual information on the user interface, wherein the visual information visually indicates a stress level change of the user resulting from the execution of the meditation program, based on at least a portion of the received data (Fig. 8D-H, ¶ [0057] (“The displayed feedback may include the determined performance score, the user's heart rate, and/or the user's heart rate variability.”), ¶ [0061-0062] (“the image of FIG. 8D may be displayed for a defined period of time prior to the start of the meditation exercise. This image may instruct the user to practice breathing and may include real-time feedback information 620 regarding one of the user's measured biometrics. … feedback information 620 may also be displayed throughout the meditation exercise. Additionally, once the meditation exercise has started, the performance indicator 625 may also be displayed to the user.”))
receive the data related to the stress level of the user measured by the external electronic device during the execution of the meditation program in real time via the wireless communication circuit (¶ [0023] (“The client device 20 and/or the server 22 may receive biometric data from the wearable device 10 in the form of a data steam and may calculate .  
wherein the other meditation program is based on a posture of the user measured by the motion sensor (Fig. 9 (705-710), ¶ [0069] (“At block 705, the processor 120 determines, based on output of the motion sensor 162, that a user's movements are within a tolerance range for movement. At block 710, the processor 120 prompts the user, via the user interface 110, to perform a meditation exercise in response to determining that the user's movements are within the tolerance range for movement.”), Fig. 10 (805-810), ¶ [0072] When the device detects a user is remaining in a fixed posture, the device prompts or recommends the meditation to begin. Venktramen teaches the process of using motion sensor data, which provides data on the user’s posture, to determine the meditation program, such as when the meditation program begins (¶ [0060]) would be used in a first meditation program or any other subsequent program).
Venkatraman does not expressly disclose determine, based on at least a portion of the received data, whether a stress level reduction effect by the meditation program is below a predefined reference value and in response to determining that the stress level reduction effect by the meditation program is below the predefined reference value, recommend another meditation program while the meditation program is being executed, but  Venkatraman does disclose constant monitoring of stress levels and recommendation of meditation upon detection of high stress (¶ [0051]), Fig. 8D-H, ¶ [0057], ¶ [0061-0062].
Kalra teaches receive the data related to the stress level of the user measured by the external electronic device during the execution of the meditation program in real time via the wireless communication circuit (Fig. 2 (S180), ¶ [0081] (“As shown in FIG. 2, one ; 
determine, based on at least a portion of the received data, whether a stress level reduction effect by the meditation program is below a predefined reference value (Fig. 2 (S182), ¶ [0081] (“inferring a current physiological state of the patient at the third time from the current biometric signal in Block S182”), ¶ [0082] (“If the patient's current inferred stress level exceeds a threshold stress level (or if the patient's heart rate variability is less than a threshold heart rate variability), the system can select an alternate guided meditation track configured to address stress and then serve this alternate meditation track to the patient in place of a current meditation track in the patient's current meditation path (e.g., in place of a current meditation track configured to anxiety identified in a previous psychological test served to the patient).”)); and 
in response to determining that the stress level reduction effect by the meditation program is below the predefined reference value, recommend another meditation program while the meditation program is being executed (Fig. 2 (S184-S186), ¶ [0081] (“selecting an alternate guided meditation track outside of the first meditation path based on an intensity of the current physiological state of the patient in Block S184; and serving the alternate guided meditation track in place of a current guided meditation track within the first meditation path through a virtual patient portal executing on the computing device in Block S186”) , ¶ [0082] (“If the patient's current inferred stress level exceeds a threshold stress level (or if the patient's heart rate variability is less than a threshold heart rate variability), the system can select an alternate guided meditation track configured to address stress and then serve this alternate meditation track to the patient in place of a current meditation track in the patient's current .   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for addition of a method for modifying a meditation program that is not adequately reducing stress levels as taught in Kalra. Since both references teach methods and systems for guided meditation and tracking biometric sensor data the references are from the same field of endeavor. A POSITA would have been motivated to combine Venkatraman and Kalra because the device of Venkatraman is already continuously monitoring the physiological symptoms of stress (such as heart rate or skin conduction) during meditation and also suggests meditation during periods of high stress (¶ [0051]), so the addition of a recommendation for an alternative type or duration of meditation after detecting unsuccessful meditation results as taught in Kalra could have been predictably added to the system of Venkatraman. Further, a POSITA would be motivated to adjust the meditation program provided upon detection of unsatisfactory results.
Concerning claim 2, Venkatraman discloses The electronic device of claim 1, wherein the data includes stress data obtained by continuously measuring the stress level of the user during the execution of the meditation program (¶ [0023], ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation levels based on a combination of heart rate variability, skin conduction, noise pollution, and/or sleep quality.”), ¶ [0050-0051], ¶ [0057-0058], ¶ [0062] (“During the meditation exercise, the processor 120 may determine a performance indicator 625 continuously or at defined time intervals. As the measured biometric data changes to reflect changes in the breathing pattern or physiological state of the user, the performance indicator 625 may also change.”)).  
 The electronic device of claim 1, wherein the instructions further cause the processor to start the meditation program in response to receipt of a ready-to-start notification indicating that the meditation program is ready to start, - 39 -wherein the ready-to-start notification is transmitted from the external electronic device, based on a posture of the user measured by the external electronic device (Fig. 9 (705-710), ¶ [0069] (“At block 705, the processor 120 determines, based on output of the motion sensor 162, that a user's movements are within a tolerance range for movement. At block 710, the processor 120 prompts the user, via the user interface 110, to perform a meditation exercise in response to determining that the user's movements are within the tolerance range for movement.”), Fig. 10 (805-810), ¶ [0072]) As explained in the specification of the instant application paragraph 118 “The posture of the user may be measured by a motion sensor (e.g., an acceleration sensor (e.g., the acceleration sensor 221 of FIG. 2)) and/or a gyro sensor (e.g., the gyro sensor 222 of FIG. 2)) included in the second electronic device 620.” Therefore, in the context of the specification, measurement of movement informs the device of the posture of the user.)  
Concerning claim 6, Venkatraman discloses The electronic device of claim 1, wherein the instructions further cause the processor to: 
receive the data related to the stress level of the user measured by the external electronic device in real time via the wireless communication circuit (¶ [0026], ¶ [0021]); 
determine, based on at least a portion of the received real-time data, whether the stress level of the user reaches a threshold value or whether the stress level of the user will reach the threshold value within a predetermined time period (¶ [0023] (“The client device 20 and/or the server 22 may receive biometric data from the wearable device 10 in the form of a ; and 
recommend at least one meditation program based on a determination result (¶ [0051] (“When the PPG sensor 300 output is indicative of the user having a stressed physiological state (e.g., the user has a low heart rate variability), the wearable device 10 may suggest that the user perform the meditation exercise.”)).  


Concerning claim 11, Venkatraman discloses A method for providing a meditation program by an electronic device (¶ [0001]), the method comprising: 
identifying a user input to start a meditation program via a user interface of the electronic device (Fig. 8A-C, ¶ [0059-6000] (“The image may also include a menu button 610 to allow the user to open a menu and a start button 615 to allow the user to start the meditation exercise.”)); 
starting the meditation program in response to the identified user input (Fig. 8B, ¶ [0059-6000] (“After the user selects the start button 615, the image of FIG. 8C may be displayed. This image may include a message for the user to be still”)); 
receiving data related to a stress level of a user measured by an external electronic device during execution of the meditation program from the external electronic device via a wireless communication circuit of the electronic device (¶ [0023], ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation ; and 
displaying visual information on the user interface, wherein the visual information visually indicates a stress level change of the user resulting from the execution of the meditation program, based on at least a portion of the received data (Fig. 8D-H, ¶ [0057] (“The displayed feedback may include the determined performance score, the user's heart rate, and/or the user's heart rate variability.”), ¶ [0061-0062] (“the image of FIG. 8D may be displayed for a defined period of time prior to the start of the meditation exercise. This image may instruct the user to practice breathing and may include real-time feedback information 620 regarding one of the user's measured biometrics. … feedback information 620 may also be displayed throughout the meditation exercise. Additionally, once the meditation exercise has started, the performance indicator 625 may also be displayed to the user.”));
receive the data related to the stress level of the user measured by the external electronic device during the execution of the meditation program in real time via the wireless communication circuit (¶ [0023] (“The client device 20 and/or the server 22 may receive biometric data from the wearable device 10 in the form of a data steam and may calculate certain metric based on the received data.”), ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation levels based on a combination of heart rate variability, skin conduction, noise pollution, and/or sleep quality.”)).  
wherein the other meditation program is determined based on the user's posture measured by a motion sensor of the electronic device (Fig. 9 (705-710), ¶ [0069] (“At block 705, the processor 120 determines, based on output of the motion sensor 162, that a user's movements are within a tolerance range for movement. At block 710, the processor 120 prompts 
Venkatraman does not expressly disclose determine, based on at least a portion of the received data, whether a stress level reduction effect by the meditation program is below a predefined reference value and in response to determining that the stress level reduction effect by the meditation program is below the predefined reference value, recommend another meditation program while the meditation program is being executed, but  Venkatraman does disclose constant monitoring of stress levels and recommendation of meditation upon detection of high stress (¶ [0051]), Fig. 8D-H, ¶ [0057], ¶ [0061-0062].
Kalra teaches receive the data related to the stress level of the user measured by the external electronic device during the execution of the meditation program in real time via the wireless communication circuit (Fig. 2 (S180), ¶ [0081] (“As shown in FIG. 2, one variation of the method includes: accessing a current biometric signal of the patient in Block S180”); 
determine, based on at least a portion of the received data, whether a stress level reduction effect by the meditation program is below a predefined reference value (Fig. 2 ; and 
in response to determining that the stress level reduction effect by the meditation program is below the predefined reference value, recommend another meditation program while the meditation program is being executed (Fig. 2 (S184-S186), ¶ [0081] (“selecting an alternate guided meditation track outside of the first meditation path based on an intensity of the current physiological state of the patient in Block S184; and serving the alternate guided meditation track in place of a current guided meditation track within the first meditation path through a virtual patient portal executing on the computing device in Block S186”) , ¶ [0082] (“If the patient's current inferred stress level exceeds a threshold stress level (or if the patient's heart rate variability is less than a threshold heart rate variability), the system can select an alternate guided meditation track configured to address stress and then serve this alternate meditation track to the patient in place of a current meditation track in the patient's current meditation path (e.g., in place of a current meditation track configured to anxiety identified in a previous psychological test served to the patient).”)).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for .  
Concerning claim 12, Venkatraman discloses  The method of claim 11, wherein the data includes stress data obtained by continuously measuring the stress level of the user during the execution of the meditation program (¶ [0023], ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation levels based on a combination of heart rate variability, skin conduction, noise pollution, and/or sleep quality.”), ¶ [0050-0051], ¶ [0057-0058], ¶ [0062] (“During the meditation exercise, the processor 120 may determine a performance indicator 625 continuously or at defined time intervals. As the measured biometric data changes to reflect changes in the breathing pattern or physiological state of the user, the performance indicator 625 may also change.”)).  
Concerning claim 14, Venkatraman discloses  The method of claim 11, further comprising: receiving a ready-to-start notification indicating that the meditation program is ready to start, wherein the ready-to-start notification is transmitted from the external electronic device, based on a posture of the user measured by the external electronic device, and wherein the meditation program starts in response to the receiving of the ready-to-start notification.  (Fig. 9 (705-710), ¶ [0069] (“At block 705, the processor 120 determines, based on output of the motion sensor 162, that a user's movements are within a tolerance range for movement. At block 710, the processor 120 prompts the user, via the user interface 110, to perform a meditation exercise in response to determining that the user's movements are within the tolerance range for movement.”), Fig. 10 (805-810), ¶ [0072]) As explained in the specification of the instant application paragraph 118 “The posture of the user may be measured by a motion sensor (e.g., an acceleration sensor (e.g., the acceleration sensor 221 of FIG. 2)) and/or a gyro sensor (e.g., the gyro sensor 222 of FIG. 2)) included in the second electronic device 620.” Therefore, in the context of the specification, measurement of movement informs the device of the posture of the user.)
Concerning claim 16, Venkatraman discloses  The method of claim 11, further comprising: 
receiving the data related to the stress level of the user measured by the external electronic device in real time from the external electronic device via the wireless communication circuit (¶ [0026], ¶ [0021]); 
determining, based on at least a portion of the received real-time data, whether the stress level of the user reaches a threshold value or whether the stress level of the user will reach the threshold value within a predetermined time period (¶ [0023] (“The client device 20 and/or the server 22 may receive biometric data from the wearable device 10 in the form of a data steam and may calculate certain metric based on the received data.”), ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or ; and 
- 42 -recommending at least one meditation program based on a determination result (¶ [0051] (“When the PPG sensor 300 output is indicative of the user having a stressed physiological state (e.g., the user has a low heart rate variability), the wearable device 10 may suggest that the user perform the meditation exercise.”)).  

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Kalra and further in view of U.S. Patent Pub. No. 20170333666 (“Goldberg”). 
Concerning claim 3, Venkatraman discloses The electronic device of claim 1 (see claim 1), wherein the visual information includes a result of comparing the stress level of the user at a start of the meditation program to the stress level of the user at an end of the meditation program (¶ [0051] (“When the PPG sensor 300 output is indicative of the user having a stressed physiological state (e.g., the user has a low heart rate variability), the wearable device 10 may suggest that the user perform the meditation exercise.”), ¶ [0023], ¶ [0026] (“the wearable device 10 (and/or the client 20 and/or the server 22) may calculate the user's stress or relaxation levels based on a combination of heart rate variability, skin conduction, noise pollution, and/or sleep quality.”), ¶ [0057-0058], ¶ [0062] (“During the meditation exercise, the processor 120 may determine a performance indicator 625 continuously or at defined time intervals. As the measured biometric data changes to reflect changes in the breathing pattern or physiological state of the user, the performance indicator 625 may also change.”) Venkatraman provides a visual performance indicator that may show the physiological state of the user, wherein the visual information includes a result of comparing the stress level of the user at a start of the meditation program to the stress level of the user at an end of the meditation program Goldberg teaches this limitation, (Fig. 3A, ¶ [0020], ¶ [0027] ((“The biofeedback module 225 generates biofeedback based on physiological state information about a user of the VR guided meditation system 100. … Thus, the biofeedback suggests that performing the VR guided meditation exercise helped lower the user's heart rate, which is desirable, e.g., because a lower heart rate indicates that the user is more likely to be less stressed, and thus healthier.”), ¶[0037]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for addition of visual before and after comparisons of physiological conditions indicating stress levels as taught in Goldberg. Since both references teach methods and systems for guided meditation and tracking the references are from the same field of endeavor. A POSITA would have been motivated to combine Venkatraman and Goldberg because the device of Venkatraman is already continuously monitoring the physiological symptoms of stress (such as heart rate or skin conduction), so the addition of a results page with before and after physiological condition or stress rate as taught in Goldberg could have been predictably added to the system of Venkatraman. Further, a POSITA would be motivated to provide immediate visual feedback to the user to show the benefits and encourage use of the guided meditation device.
Concerning claim 13, Venkatraman discloses  The method of claim 11, wherein the visual information includes a result of comparing the stress level of the user at a start of the meditation program to the stress level of the user at an end of the meditation program (¶ wherein the visual information includes a result of comparing the stress level of the user at a start of the meditation program to the stress level of the user at an end of the meditation program, Goldberg teaches this limitation, (Fig. 3A, ¶ [0020], ¶ [0027] ((“The biofeedback module 225 generates biofeedback based on physiological state information about a user of the VR guided meditation system 100. … Thus, the biofeedback suggests that performing the VR guided meditation exercise helped lower the user's heart rate, which is desirable, e.g., because a lower heart rate indicates that the user is more likely to be less stressed, and thus healthier.”), ¶[0037]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for addition of visual before and after comparisons of physiological conditions indicating stress levels as taught in Goldberg. Since both references teach methods and systems for guided meditation and tracking the references are from the same field of endeavor. A .  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman  in view of Kalra and further in view of U.S. Patent No. 9,711,060 (“Lusted”). 
Concerning claim 5, Venkatraman discloses The electronic device of claim 1, wherein the received data includes movement data recorded by the external electronic device, the movement data including data indicating a time when a movement of the user is detected during the execution of the meditation program (Fig. 9 (715), Fig. 10 (815), ¶ [0075] (“the meditation exercise may correspond to a motion-based exercise, such as where the user is instructed to maintain position or otherwise stay still/stationary for a period of time. In such case, the measured physiological metric may quantify how still the user remains during portions of the meditation exercise. For example, the measured physiological metric (e.g., see operations 715 in FIGS. 9 and 815 in FIG. 10) may correspond to a measured level of activity, movement, or motion of the user during a time period (e.g., as measured by the motion sensor 162 of wearable device 10), and the target physiological metric (e.g., see operations 710 in FIGS. 9 and 810 in FIG. 10) may correspond to a maximum threshold level or a threshold range of activity, movement, or motion of the user during a time period.”), 
wherein the visual information includes a graph indicating the stress level change of the user during the execution of the meditation program, and the graph indicates the time included in the movement data (Fig. 8D-H, ¶ [0057] (“The displayed feedback may include the determined performance score, the user's heart rate, and/or the user's heart rate variability.”), ¶ [0061-0062] (“the image of FIG. 8D may be displayed for a defined period of time prior to the start of the meditation exercise. This image may instruct the user to practice breathing and may include real-time feedback information 620 regarding one of the user's measured biometrics. … feedback information 620 may also be displayed throughout the meditation exercise. Additionally, once the meditation exercise has started, the performance indicator 625 may also be displayed to the user.”), Fig. 9 (715), Fig. 10 (815), ¶ [0075], Venkatraman discloses “real-time feedback information 620 regarding one of the user's measured biometrics” Figs 8D-H. Feedback information 620 may be an indicator of stress such as “heart rate or heart rate variability measured by the PPG sensor” (¶ [0061]) “the measured physiological metric may quantify how still the user remains during portions of the meditation exercise” (¶ [0075) Venkatraman does not expressly disclose displaying both a real-time stress indicator and movement data simultaneously, but it would be obvious to a person of ordinary skill in the art that any number of real-time feedback indicators may be displayed simultaneously.).  To the extent it would not be obvious to a POSITA to show multiple indicators, such as stress and movement, on a single graph, Lusted teaches this limitation (Fig. 23, col. 14 ll. 42-44 (“In FIG. 23 is seen PPG data over a 2 minute period with arrows indicating inhalations causing increased amplitude in the PPG response followed by amplitude decrease corresponding to exhalations.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for 
Concerning claim 15, Venkatraman discloses  The method of claim 11, wherein the received data includes movement data recorded by the external electronic device, the movement data including data indicating a time when a movement of the user is detected during the execution of the meditation program (Fig. 9 (715), Fig. 10 (815), ¶ [0075] (“the meditation exercise may correspond to a motion-based exercise, such as where the user is instructed to maintain position or otherwise stay still/stationary for a period of time. In such case, the measured physiological metric may quantify how still the user remains during portions of the meditation exercise. For example, the measured physiological metric (e.g., see operations 715 in FIGS. 9 and 815 in FIG. 10) may correspond to a measured level of activity, movement, or motion of the user during a time period (e.g., as measured by the motion sensor 162 of wearable device 10), and the target physiological metric (e.g., see operations 710 in FIGS. 9 and 810 in , 
wherein the visual information includes a graph indicating the stress level change of the user during the execution of the meditation program, and the graph indicates the time included in the movement data (Fig. 8D-H, ¶ [0057] (“The displayed feedback may include the determined performance score, the user's heart rate, and/or the user's heart rate variability.”), ¶ [0061-0062] (“the image of FIG. 8D may be displayed for a defined period of time prior to the start of the meditation exercise. This image may instruct the user to practice breathing and may include real-time feedback information 620 regarding one of the user's measured biometrics. … feedback information 620 may also be displayed throughout the meditation exercise. Additionally, once the meditation exercise has started, the performance indicator 625 may also be displayed to the user.”), Fig. 9 (715), Fig. 10 (815), ¶ [0075], Venkatraman discloses “real-time feedback information 620 regarding one of the user's measured biometrics” Figs 8D-H. Feedback information 620 may be an indicator of stress such as “heart rate or heart rate variability measured by the PPG sensor” (¶ [0061]) “the measured physiological metric may quantify how still the user remains during portions of the meditation exercise” (¶ [0075) Venkatraman does not expressly disclose displaying both a real-time stress indicator and movement data simultaneously, but it would be obvious to a person of ordinary skill in the art that any number of real-time feedback indicators may be displayed simultaneously.).  To the extent it would not be obvious to a POSITA to show multiple indicators, such as stress and movement, on a single graph, Lusted teaches this limitation (Fig. 23, col. 14 ll. 42-44 (“In FIG. 23 is seen PPG data over a 2 minute period with arrows indicating inhalations causing increased amplitude in the PPG response followed by amplitude decrease corresponding to exhalations.”)
. 

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Kalra in view of U.S. Patent Pub. No. 20160005320 (“deCharms”). 
Concerning claim 7, Venkatraman discloses The electronic device of claim 1, wherein the memory is configured to store an execution record of at least one meditation program stored in the electronic device (¶ [0059] (“The image may include a message generated based on data stored from past meditation exercises performed by the user.”), ¶ [0063]), 
Venkatraman does not expressly disclose the remaining limitations of claim 7, but deCharms teaches wherein the at least one meditation program includes a plurality of audios and a plurality of postures (¶ [0230-0234]), wherein the instructions further cause the processor to: 
select one of the plurality of audios and one of the plurality of postures based on at least a portion of the execution record (¶ [0230-0234] (“The software may select and customize content 1330 to present to the user …  This content or stimuli selected may take a variety of forms, including but not limited to:  1) Instructions; a) The instructions may be provided in a variety of formats including; i) Audio; (1) Pre-recorded audio; (2) Live audio provided in person by the guide/provider; (3) Live audio provided by communication means eg; (a) Telephone; (b) Electronic: Chat, audio chat, video chat, messaging, email; ii) Video (pre-recorded or live); (1) Person speaking the instructions; (2) Person demonstrating the instructions; (3) Animated or filmed representation of the instructions… Instructions may indicate to the user a variety of tasks that they are to accomplish. These tasks may include; i) physical tasks; (1) exercise, body or yoga postures or sequences …ii)  mental tasks; (1) focusing attention on; (a) a part of the body; (b) tactile sensations, or imagined tactile sensations; (c) emotions, or imagined emotions; (d) visual images or scenes; (e) real or imagined movements or tasks or body postures; (2) imagining taking an action, such as imagining something in the realm of; (a) visualizations … Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions”); and 
recommend a personalized meditation program having a combination of the selected one of the plurality of audios and the selected one of the plurality of postures (¶ [0230-0234] The system may recommend mental exercises with a variety of audio instructions, a variety of background audio such as “noise, sounds of water, fire, speech, breathing, Shepard tones,” and a recommend performance in a particular body posture or sequence. Mental tasks . See also ¶ [0142]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for addition of multiple positions and audio options for different types of meditation as taught in deCharms. Since both references teach methods and systems for guided meditation and tracking the references are from the same field of endeavor. A POSITA would have been motivated to combine Venkatraman and deCharms because the device of Venkatraman is already recommending meditation to a user, but is silent as to the types of positions and audio offered, a POSITA would be interested in including a variety of meditation options shown to reduce stress and it would be predictable to add a module the recommends the best poses and audio based on user stress and biometrics as taught in deCharms.
Concerning claim 17, Venkatraman discloses  The method of claim 11, wherein the electronic device is configured to store an execution record of at least one meditation program stored in the electronic device(¶ [0059] (“The image may include a message generated based on data stored from past meditation exercises performed by the user.”), ¶ [0063]), 
Venkatraman does not expressly disclose the remaining limitations of claim 7, but deCharms teaches wherein the at least one meditation program includes a plurality of audios and a plurality of postures (¶ [0230-0234]), wherein the method further comprises: 
selecting one of the plurality of audios and one of the plurality of postures based on at least a portion of the execution record (¶ [0230-0234] (“The software may select and ; and 
recommending a personalized meditation program having a combination of the selected one of the plurality of audios and the selected one of the plurality of postures(¶ [0230-0234] The system may recommend mental exercises with a variety of audio instructions, a variety of background audio such as “noise, sounds of water, fire, speech, breathing, Shepard tones,” and a recommend performance in a particular body posture or sequence. Mental tasks such as “focusing attention on; (a) a part of the body; (b) tactile sensations, or imagined tactile sensations; (c) emotions, or imagined emotions; (d) visual images or scenes” are different types of meditations. See also ¶ [0142]). 
.  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Kalra and further in view of PCT Pub. No. 2019138382 (“Gopalakrishnan”). 
Concerning claim 10, Venkatraman discloses The electronic device of claim 1 (see claim 1). Venkatraman does not expressly disclose wherein the electronic device further includes a position sensor, wherein the instructions further cause the processor to recommend at least one meditation program based on a position of the user measured by the position sensor, but Gopalakrishnan teaches this limitation (Fig. 15, ¶ [0081-0082] (“The system verifies the location data for verifying the state of emotional stress with respect to the relevant location (Ex: stress at work and home is common, else it is chronic stress condition). Then, the real-time system automatically notifies the user regarding the state of emotional stress and generates suggestions to manage the stress through exercise, guided meditation and diet and .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Venkatraman for addition of GPS location or position tracking and taking location into account when suggesting meditation as taught in Gopalakrishnan. Since both references teach methods and systems for tracking biometric data of a user and for suggesting health based activities, including meditation, based on the biometric data the references are from the same field of endeavor. A POSITA would have been motivated to combine Venkatraman and Gopalakrishnan because it is common to include location tracking on user devices and would be predictable to include a GPS device within the electronic device of Venkatraman as taught in Gopalakrishnan.  Further addition of a module to adjust suggested meditation based on location could be predictably added to ensure that inappropriate recommendations are not given for the location or type of stress. A POSITA would be motivated to consider location when making a recommendation for meditation to ensure that the user is in a location where meditation is appropriate and to ensure the type of meditation suggested is the best for user’s circumstances.
Concerning claim 20, Venkatraman discloses The method of claim 11 (see claim 1). Venkatraman does not expressly disclose further comprising: recommending at least one meditation program based on a position of the user measured by a position sensor of the electronic device. , but Gopalakrishnan teaches this limitation (Fig. 15, ¶ [0081-0082] (“The system verifies the location data for verifying the state of emotional stress with respect to the relevant location (Ex: stress at work and home is common, else it is chronic stress condition). Then, the real-time system automatically notifies the user regarding the state of emotional stress and generates suggestions to manage the stress through exercise, guided meditation and diet and social networking platform.”)).  It would have been prima facie obvious to one of ordinary skill .
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. Applicant has incorporated claims 8 and 18 into their respective independent claims 1 and 11, as a result rejections under 35 U.S.C. 102 have been withdrawn and replaced with rejections under 35 U.S.C. 103 using the same references (Venktramen in view of Kalra) previous used to reject claims 8 and 18. The independent claims 1 and 11 were further amended to include the content of cancelled dependent claims 9 and 19. As currently written “the other meditation program is determined based on a posture of the user measured by the motion sensor” is broad enough to encompass determining any aspect of a meditation program, such as the start of the program, based on information about a user’s posture or position. This step would .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 10, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715